IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                      Nos. 95-11099 & 96-10217
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,


versus

GARY WAYNE MINTER,

                                          Defendant-Appellant.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 4:95-CV-499-A
                        - - - - - - - - - -
                           July 18, 1997
Before JONES, DeMOSS and PARKER, Circuit Judges.

PER CURIAM:*

     Gary Wayne Minter appeals from the district court’s denial

of his motion to vacate, set aside, or correct his sentence

pursuant to 28 U.S.C. § 2255 and from the district court’s

partial grant of his motion for reduction of sentence pursuant to

18 U.S.C. § 3582.    He argues that the district court abused its

discretion with regard to the extent of the reduction it ordered

to his sentence, that he was denied his statutory right to notice

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
                            No. 95-11099
                            No. 96-10217
                                - 2 -

of a possible sentence enhancement, that the district court erred

in its application of the sentencing guidelines, that his

sentence was calculated in violation of the Ex Post Facto Clause,

and that he received ineffective assistance of counsel because

his attorney failed to object to these issues or to raise them on

direct appeal.   We have reviewed the record and find no

reversible error.    Accordingly, the judgment of the district

court is AFFIRMED.    To the extent that a certificate of

appealability is required, it is DENIED.